DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

Information Disclosure Statement
The information disclosure statement dated 9/2/2021 has been considered and made of record.

Response to Amendment
The declarations under 37 CFR 1.132 filed 12/7/2021 and 12/27/2021 are sufficient to overcome the rejection of claims 1, 6-12, 14, 15, 17-19, 24, 35-41 and 43-45 based upon 35 USC 103 over the combination of the references of Yamanaka et al.(JP 2009-000012) in view of Costa et al.(J. Tissue Eng.).

Response to Arguments
With respect to the rejection of claim 19 under 35 USC 102(a)(1) over Costa et al.(J. Tissue Eng.) and the rejection of claim 44 under 35 USC 103 over Costa et al.(J. Tissue Eng.) in view of Schwartz et al.(US 2008/0140094), these rejections have been withdrawn in view of the amendment to claim 19 and related comments on page 6 of the response dated 12/7/2021.

Allowable Subject Matter
Claims 1, 6-12, 14, 15, 17-19, 24, 35-41 and 43-45 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-12, 14, 15, 17-19, 24, 35-41 and 43-45 are allowed because, as articulated on pages 7-9 of the response dated 12/7/2021, Applicant’s combination of PLLA homopolymer, injection molding, and sterilization by gamma irradiation or electron beam irradiation to manufacture a culture container or cell growth structure in the claimed environment or scope of claim cannot be considered obvious in view of the prior art of record and the number of possible combinations, particularly where the claimed combination is associated with unexpected advantages as evidenced in Examples 1-3 of the instant specification and the declarations filed under 37 CFR 1.132 on 12/7/2021 and 12/27/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB